—Judgment, Supreme *271Court, New York County (John Bradley, J.), rendered July 19, 1999, convicting defendant, after a nonjury trial, of burglary in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the minor inconsistencies in their testimony, were properly considered by the court and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.